Citation Nr: 0016118	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  94-45 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for an intestinal 
disorder, including as due to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Veteran


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 RO decision which denied the 
veteran's claims of service connection for low back, left 
knee, and intestinal disorders.  

In a January 1995 statement, the veteran withdrew from 
appellate consideration her claim of service connection for 
pelvic inflammatory disease, and in a March 1996 statement, 
she withdrew her claims of service connection for a neck 
disorder and an increased rating for a right knee disorder; 
as such, none of the aforementioned claims are before the 
Board and will not be discussed in the following decision. 

The veteran was scheduled for a Board hearing in Washington, 
D.C., in February 2000; she failed to report for the hearing; 
and she later indicated she no longer wanted a hearing.  As 
such, the Board will proceed with an adjudication of her 
claims. 


FINDING OF FACT

The veteran's claims of service connection for low back, left 
knee, and intestinal disorders, are plausible.



CONCLUSION OF LAW

The claims of service connection for low back, left knee, and 
intestinal disorders are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in any claim is whether the veteran 
has met her burden of submitting evidence sufficient to 
justify a belief that her claim of service connection is well 
grounded.  In order for her to meet this burden, she must 
submit evidence sufficient to justify a belief that her claim 
is plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

A well grounded claim requires competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

A.  Low Back Disorder

During service, the veteran was involved in motor vehicle 
accidents in November 1988 and June 1992.  When she was 
treated for injuries sustained in the accidents, she also 
complained of back problems; however, she was never 
diagnosed, by service physicians or other service treatment 
providers, as having a low back disorder.  Notably, at the 
time of her second accident, in June 1992, she sought private 
medical treatment at the Spring Lake Chiropractic Clinic; and 
related records, which are on file, do indeed show that she 
was diagnosed as having a low back disorder, namely lumbar 
intersegmental dysfunction, during service. 

In August 1992, a few months after the veteran's service 
discharge, she underwent a VA general medical examination and 
the examiner acknowledged that she had sustained trauma in an 
automobile accident and had musculoskeletal complaints 
involving the neck and back.  A September 1992 VA examination 
report similarly recorded the veteran's complaints of low 
back pain, and noted that she attributed her back problems to 
a motor vehicle accident.  A July 1994 statement from the 
veteran's private chiropractor (DGP) reflects that he had 
treated her for neck and lumbar spine problems in August 
1992, following her June 1992 motor vehicle accident.  It was 
also noted that the veteran's symptomatology had resolved 
following treatment which consisted of specific spinal 
adjustments, muscle stimulation therapy, and moist heat 
application.  Additionally, it was noted that she continued 
to receive care and presented for treatment every six weeks.  
Ongoing chiropractic treatment records are not on file. 

Given the objective medical evidence documenting low back 
problems during the veteran's period of service and her 
current assertions of low back problems since service, the 
Board find that the claim of service connection is plausible 
and well grounded.  38 U.S.C.A. § 5107(a); Savage v. Gober, 
10 Vet. App. 488 (1997); Caluza, supra..

B.  Left Knee Disorder

A review of the veteran's service medical records reveals 
that she was treated for left knee problems during her period 
of active duty (1986-1992).  Specifically, following a 
medical evaluation board examination, in November 1991, it 
was concluded that she had left knee retropatellar pain 
syndrome which was possibly secondary to a right knee 
disorder (which is service-connected) and overuse.  When she 
was seen by a physical evaluation board in April 1992, she 
was again diagnosed as having left knee retropatellar pain 
syndrome as well as right knee anterior cruciate ligament 
insufficiency and meniscal degeneration, among other things, 
and it was recommended that she be permanently retired from 
service based on physical disability.  Indeed, she retired 
from service in July 1992.  

In May 1993, the veteran underwent a VA compensation 
examination, including X-ray studies, following which it was 
concluded that there were no objective orthopedic 
abnormalities to account for her subjective complaints of 
left knee problems.  In April 1995, when she was examined, by 
VA, she again complained of left knee pain and swelling.  On 
evaluation, it was objectively noted that she had tenderness 
on deep palpation.  A MRI was performed and was normal.  More 
recent medical evidence includes a June 1999 VA compensation 
examination report which shows that the veteran reported that 
three months earlier she had twisted her left knee.  
Following an examination, the diagnosis was a definite tear 
of the anterior cruciate ligament of the left knee.  

In sum, given the medical evidence of a left knee disability 
during service (including the November 1992 opinion from a 
service physician which was suggestive of a causal 
relationship between the veteran's left knee disorder and his 
service-connected right knee disorder), and evidence of left 
knee complaints shortly after service and currently, the 
Board finds that the veteran's claim of service connection is 
plausible and thus well grounded.  U.S.C.A. § 5107(a); 
38 C.F.R. § 3.310; Caluza, supra; Watai v. Brown, 9 Vet. App. 
441 (1996) (a "cautiously worded" assessment may be 
considered "favorable to the appellant.")

C.  Intestinal Disorder

A well-grounded claim for compensation pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, for disability due 
to an undiagnosed illness generally requires the submission 
of some evidence of:  (1) active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) the manifestation of one or more 
signs or symptoms of an undiagnosed illness; (3) objective 
indications of a chronic disability during the relevant 
period of service or to a degree of disability of 10 percent 
or more within the specified presumptive period; and (4) a 
nexus between the chronic disability and the undiagnosed 
illness.  Medical evidence will suffice to satisfy the last 
three of these elements; lay evidence may also suffice, 
depending on the nature and circumstances of the individual 
claim (generally lay evidence is sufficient in circumstances 
in which the condition is observable to a layman and does not 
require medical expertise).  VAOPGCPREC 4-99.  If signs and 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98.

In the instant case, it is noted that the veteran served in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  She claims that as a result of her Persian Gulf 
War service, she has an intestinal disorder.  Medical 
evidence on file reflects that the veteran received treatment 
for an intestinal condition, during service, which has 
variously been undiagnosed and diagnosed.  Specifically, her 
service medical records show that she was treated in November 
1989, September 1990, and February 1991, and was variously 
diagnosed as having gastroenteritis, enteritis, and diarrhea.  

Post-service medical evidence shows that the veteran 
underwent a VA intestine examination in August 1992 and was 
diagnosed as having irritable bowel syndrome.  Stool testing 
in August and September 1992 was positive for Entamoeba coli.  
Later stool studies, dated in 1993 onward, were not positive.  
More recent VA medical records, dated in 1995, continue to 
show that the veteran has gastrointestinal symptomatology and 
has been assessed as having an alteration in elimination, 
chronic diarrhea with intermittent abdominal cramps, and 
irritable bowel syndrome. 

Given the veteran's Persian Gulf War service and the current 
evidence of intestinal problems (the nature and etiology of 
which is somewhat unclear), the claim of service connection 
is plausible and well grounded.  38 U.S.C.A. § 5107(a).



ORDER

The claims of service connection for low back, left knee, and 
intestinal disorders are well grounded; the appeal is allowed 
subject to further action as discussed below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted above, the veteran's claim of service connection for 
low back, left knee, and intestinal disorders are well 
grounded.  38 U.S.C.A. § 5107(a).  When a claimant submits a 
well-grounded claim, VA must assist her in developing the 
facts pertinent to the claim.  Id. 

As noted above, there is some question as to whether the 
veteran may be entitled to service connection for a left knee 
disability on the basis that such was caused or aggravated by 
her service-connected right knee disability.  It is noted 
that the RO has not yet addressed this theory and the veteran 
has not yet been notified of all the appropriate laws and 
regulations pertinent to her claim, including 38 C.F.R. 
§ 3.310, which pertains to secondary service connection.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board cannot decide a claim on a basis 
other than that developed and adjudicated by the RO if the 
veteran might be prejudiced by such action.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As such, the case must be 
remanded so that application of all appropriate laws and 
regulations (discussed above) can be made and so that the 
veteran's procedural rights are protected insofar as her 
being given adequate notice of the basis on which the claim 
was decided.  The veteran must also be given an opportunity 
to present evidence in support of her claim on an informed 
basis, that is, with knowledge of the actual basis on which 
the claim was decided.

Additionally, given the conflicting evidence regarding the 
nature and etiology of the veteran's left knee, low back, and 
intestinal disorders, the Board finds that current VA 
examinations are warranted as part of VA's duty to assist.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  An attempt 
should also be made to secure additional relevant medical 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case must be REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask her to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated her for low 
back, left knee, and gastrointestinal 
problems since her service discharge, 
including but not limited to Baxter W. 
Paschall, D.C., Douglas G. Pfeiffer, 
D.C., Spring Lakes Chiropractic Clinic, 
and the VA facilities in Allentown, 
Philadelphia, and Wilkes Barre, 
Pennsylvania.  The RO should then contact 
the identified sources and obtain copies 
of the records, following the procedures 
of 38 C.F.R. § 3.159.

2.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
nature and etiology of any left knee and 
low back disorder.  The examiner should 
first ascertain whether the veteran 
currently experiences left knee and/or 
low back disorders.  If so, a definite 
diagnosis should be made, if possible, 
and an opinion should be set forth as to 
the medical probabilities that any such 
problem is attributable to the veteran's 
service or a service-connected 
disability.  The claims folder and a copy 
of the Board's remand must be made 
available to the examiners for review 
prior to the examination.  All findings 
should be reported in detail.

3.  The veteran should be scheduled for a 
VA gastrointestinal examination to 
evaluate the nature and etiology of any 
intestinal disorder.  All indicated tests 
should be performed.  Additionally, the 
examiner is asked to answer the following 
questions:  (a) does the veteran have an 
intestinal disorder which is due to 
disease or injury in service;  (b) does 
the veteran have an intestinal disorder 
which is a diagnosed condition, such as 
irritable bowel syndrome?  The claims 
folder and a copy of the Board's remand 
must be made available to the examiner 
for review prior to the examination.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection.  With respect to the 
claim of service connection for a left 
knee disorder, consideration should be 
made of all relevant laws and 
regulations, including 38 C.F.R. § 3.310.  
If the benefits being sought by the 
veteran are not resolved to her 
satisfaction, she and her representative 
should be sent a SSOC, which addresses 
all newly submitted evidence.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder shall 
be returned to the Board for further appellate review.  No 
action is required of the veteran until she receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscsherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

